Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00400-CR

                                  Jesus MEDRANO Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 18-0848-CR-B
                       Honorable Charles Ramsay, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 15, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice